DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-12, drawn to a delivery system.
Group II, claim(s) 13-23, drawn to a method of stabilizing a catheter during transseptal access of a left atrium.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
The species of Figures 2A-2C, wherein the stabilization device comprises ribs and the ribs are manipulated using a sheath fixedly attached to the proximal ring
The species of Figures 3A-3C, wherein the stabilization device comprises self-expanding ribs
The species of Figures 4A-4C, wherein the stabilization device comprises a triangular balloon
The species of Figures 5-6, wherein the stabilization device comprises a cylindrical balloon with blood flow paths defined by webbed portions
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1-6, 8, and 10.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II and Species A, B, C, and D lack unity of invention because even though the inventions of these groups require the technical feature of a delivery device , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Jenson et al. (US 2015/0238729). Jenson discloses a catheter (fig. 2B, element 16) and a stabilization device 26; the stabilization device having a delivery position (paragraph 0057) and a deployed position (fig. 2B); wherein the stabilization device is configured to define at least one blood flow path through the stabilization device when in the deployed position.
During a telephone conversation with Stephanie Kwong on 15 March 2022, a provisional election was made without traverse to prosecute the invention of Group I, Species C, claims 1-8 and 10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9 and 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Specification
The disclosure is objected to because of the following informalities:
In the title, “fro” should read “for”
In lines 7-8 of paragraph 0025, “The sheath can reside within catheters 132 covers the catheter 133” appears to be missing words
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jenson et al. (US 2015/0238729).
Regarding claim 1, Jenson discloses a delivery system for transseptal delivery of an apparatus to a human heart from a vena cava of the human heart to a right atrium, through a septal wall and into a left atrium (see fig. 2B); the delivery system comprising: a first delivery device including a catheter 16 and a stabilization device 26 affixed thereto at a position on the catheter such that the stabilization device can be deployed within the vena cava when a distal end of the catheter is positioned within the left atrium (examiner notes that the size of the heart varies between individuals and that the flexible catheter of Jenson is fully capable of extending from the vena cava to the left atrium); the stabilization device having a delivery position (paragraph 0057) and a deployed position (fig. 2B); wherein a diameter of the stabilization device is greater in the deployed position than in the delivery position; wherein the stabilization device is configured to define at least one blood flow path through the stabilization device when in the deployed position.
Regarding claim 2, the catheter is hollow and has an open distal end though which a second delivery device (fig. 2B, element 24) can be delivered to the left atrium.
Regarding claim 3, the catheter is configured to retain an apparatus (fig. 2B, element 24; paragraph 0059) at the distal end of the catheter.
Regarding claim 4, the apparatus is a stented prosthetic heart valve. Examiner notes that the stented prosthetic heart valve has not been positively claimed and that the catheter of Jenson is fully capable of retaining a stent prosthetic heart valve.
Regarding claim 5, the apparatus is an ablation apparatus. Examiner notes that the ablation apparatus has not been positively claimed and that the catheter of Jenson is fully capable of retaining an ablation apparatus.
Regarding claim 6, the catheter is at least partially covered with a sheath (fig. 2B, element 32 or 34).
Regarding claim 8, the stabilization device is inflatable to transition from the delivery position to the deployed position (paragraph 0057 discloses that the stabilization device can be a balloon).
Regarding claim 10, the stabilization device is collapsed against the catheter when in the delivery position (paragraph 0057).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenson in view of Babbs et al. (US 2017/0007754).
Regarding claim 7, Jenson discloses that the stabilization device can be a balloon with a shape that does not completely occlude the vessel lumen when it is deployed (paragraph 0057). Jenson discloses the invention essentially as claimed except wherein the stabilization device has a generally triangular cross section when in the deployed position. Babbs teaches triangular balloons (fig. 3C, element 32; paragraph 0018), in order to permit blood flow past the balloon (paragraph 0017). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the balloon of Jenson to be triangular as taught by Babbs, in order to permit blood flow past the balloon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.W/Examiner, Art Unit 3771   

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771